579 S.E.2d 583 (2003)
357 N.C. 55
STATE of North Carolina
v.
Dudley Cedrick WEBB.
No. 157P03.
Supreme Court of North Carolina.
April 2, 2003.
Norma S. Harrell, Special Deputy Attorney General, for State.
Robert Brown, Jr., Durham County Public Defender, for Webb.

ORDER
Upon consideration of the State of North Carolina's Petition for Extraordinary Writ for this Court, in the exercise of its supervisory powers pursuant to Article IV, Section 12(1) of the North Carolina Constitution, to stay enforcement of orders entered by judges of the trial division declaring N.C.G.S. § 7A-455.1 unconstitutional and enjoining Clerks of Court from collecting the appointment fee and entering judgment for said fee, it appears to this Court that N.C.G.S. § 7A-455.1 should be uniformly applied in the courts throughout the State; and the Court having this day issued its writ of certiorari to review the issue of the constitutionality of said statute, it further appears to this Court that, in the interest of justice and to assure the uniform application of said statute in court proceedings in the trial courts, the State's Petition for Extraordinary Writ should be allowed.
Therefore, in the exercise of its supervisory powers pursuant to Article IV, Section 12(1) of the North Carolina Constitution, the Court hereby orders that ALL JUDGES OF THE SUPERIOR COURT DIVISION AND OF THE DISTRICT COURT DIVISION OF THE GENERAL COURT OF JUSTICE refrain from entering any orders prohibiting the collection of the application fee in N.C.G.S. § 7A-455.1 or the entry of a judgment for said fee pursuant to N.C.G.S. § 7A-455.1(b) *584 and stay any such order previously entered until such time as this Court enters its opinion on the constitutionality of said statute.